Citation Nr: 1733450	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness, to include fibromyalgia and chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  What evaluation is warranted for right carpal tunnel syndrome from May 22, 2006?

5.  What evaluation is warranted for left carpal tunnel syndrome from May 22, 2006?

6.  What evaluation is warranted for tension headaches from May 21, 2004?

7.  What evaluation is warranted for depressive and anxiety disorders not otherwise specified from May 21, 2004?

8.  What evaluation is warranted for left lower extremity radiculopathy from May 20, 2010?

9.  Entitlement to an increased rating for diverticulosis and smoldering diverticulitis with diarrhea and a history of H. pylori, currently rated 30 percent disabling.

10.  Entitlement to an increased rating for lumbar arthritis, currently rated 10 percent disabling.

11.  Entitlement to an increased rating for dermatitis and dermaphytosis, currently rated noncompensable.

12.  Entitlement to a total disability rating based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and from February 2003 to May 2004.  He also performed service with the National Guard and Reserve.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Board hearing was held in October 2013.  In April 2014, they were remanded by the Board for additional development.

The issues of entitlement to service connection for sleep apnea and right lower extremity radiculopathy; entitlement to increased ratings for headaches, depressive and anxiety disorders not otherwise specified, left lower extremity radiculopathy, and lumbar arthritis; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record weighs against finding that the Veteran has symptoms which are due to an undiagnosed illness related to service in the Persian Gulf.

2.  Since May 22, 2006, the Veteran's right and left carpal tunnel syndrome has not manifested by moderate incomplete paralysis.

3.  The Veteran's diverticulosis and smoldering diverticulitis with diarrhea and a history of H. pylori is not manifested by numerous attacks of ulcerative colitis like symptoms with only fair heath during remission; definite obstruction shown by x-ray, malnutrition, reflex disturbances, severe colic distension, severe nausea, or severe vomiting.

4.  Resolving reasonable doubt in the Veteran's favor since June 3, 2011, dermatitis and dermatophytosis has affected at least 5 percent but less than twenty percent of the total body or exposed areas, and it does not require systemic therapy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed illness to include fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2.  Since May 22, 2006, the criteria for an initial disability rating higher than 10 percent for right carpal tunnel syndrome have not been met. 38 U.S.C.A . §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes 8515 (2016).

3.  Since May 22, 2006, the criteria for an initial disability rating higher than 10 percent for left carpal tunnel syndrome have not been met. 38 U.S.C.A . §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes 8515.

4.  The criteria for a disability rating in excess of 30 percent for diverticulosis and smoldering diverticulitis with diarrhea and a history of H. pylori have not been met.  38 U.S.C.A . §§ 1155 , 5107; 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7327 (2016).

5.  Since June 3, 2011, but not prior thereto, the criteria for a disability rating of 10 percent, but no higher, for dermatitis and dermatophytosis have been met.  38 U.S.C.A . §§ 1155 , 5107; 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran's former attorney argued that VA examinations were not fully adequate, but did not specify any specific reasons why these examinations had been inadequate.  The Board finds no evidence that any of the Veteran's VA examinations were performed by examiners who were not fully qualified medical professionals, and all examinations pertaining to the issues addressed below contained sufficient findings and rationale from the examiners to support those findings.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In the absence of any further specific inadequacy raised by the Veteran, the Board finds that no further discussion regarding the duty to assist is required at this time.

Undiagnosed Illness

The Veteran contends that he has an undiagnosed illness, to include fibromyalgia or chronic fatigue syndrome, which was incurred during his service in the Middle East and was caused by exposure to environmental pollutants, including depleted uranium, asbestos, herbicides, and other chemicals.  In a December 2005 statement, the Veteran wrote that while in service, he began having diarrhea, breaking out with sores, having headaches, and shaking.  

At a January 2010 Decision Review Officer hearing, the Veteran reported breaking out in sweats, having fatigue, muscle aches, and cramps.  He described his working conditions in Kuwait and Iraq, which included working near pits where uranium was used and handling insecticides.  The Veteran testified that he had also been exposed to asbestos which he believed caused his shortness of breath, although he had not been diagnosed with chronic obstructive pulmonary disease.  The Veteran also testified that he believed his skin condition had been caused by herbicide exposure.  He stated that there were not any other symptoms or diseases that he currently had that he associated with herbicide exposure.

The Veteran testified at an October 2013 Board hearing that he had not been diagnosed with any disease caused by herbicide, uranium, or asbestos exposure.  He stated that he believed he had been exposed to uranium during his Middle East service.  The appellant testified that he believed his diarrhea problems were related to this exposure.  The Veteran was specifically asked if there were any additional symptoms whose underlying cause had not been identified, and he did not know of any, but that he believed he could have gotten a long-term illness that generally aggravated his body.

On a post-deployment survey, completed while he was still in service, the Veteran indicated that he had been exposed to pesticides, smoke, exhaust fumes, fuels, solvents, paints, radar/microwaves, radioactive vehicles, and sand/dust.  He reported symptoms of painful joints, back pain, numbness or tingling, skin disease, dizziness/fainting, feeling tired, difficulty remembering, and diarrhea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of operations, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a specific illness prescribed under 38 U.S.C.A 1117(d).  38 C.F.R. § 3.317.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

Because the Veteran served in the Persian Gulf he may be presumed to have been exposed to a variety of environmental hazards during his Middle East service, and the Board does not challenge his assertions regarding this possible exposure.  The evidence, however, preponderates against finding that the Veteran currently has an undiagnosed illness, a medically unexplained chronic multi symptom illness, or an illness prescribed under 38 U.S.C.A 1117(d).

The Veteran's VA and private medical records do show numerous complaints and treatments related to the symptoms that he described at his VA hearings, including diarrhea, joint pain, shortness of breath, fatigue, psychiatric symptoms, and skin rashes.  He has reported feeling joint pain "all over," and in July 2014, the Veteran reported that he believed he had fibromyalgia because he was "[h]urting all over and tired all the time."

At an April 2006 Persian Gulf Registry examination, he reported being exposed to diesel fuel fumes, burning garbage and feces, doxycycline, anthrax vaccinations, depleted uranium, and local food.  His then current symptoms included chronic diarrhea, mood changes, headaches, a rash that began as small vesicles and turned to open sores, shoulder and knee arthralgia, and impotence.  He was diagnosed with chronic diarrhea; a mood disorder with symptoms of anxiety and alcohol abuse; eczema/contact dermatitis; chronic headaches; arthralgias of shoulders and knees, rule out degenerative joint disease, chondromalacia patella, impingement syndrome; impotence suspected due to psychogenic etiology; hypertension; and hyperlipidemia.

At a VA examination in October 2006, the Veteran reported having a cough which was more frequent at night.  The cough was sometimes productive and sometimes produced a tan sputum.  He reported that he started smoking at age 12 to 14 and had smoked for 42 years.  Chest X-ray found no active disease.  The examiner diagnosed the Veteran with bronchitis caused by cigarette smoking.  He wrote that the Veteran coughed up tan-colored mucous that was characteristic of nicotine contained sputum from his chronic tobacco abuse with cigarette smoking.

The Veteran also attended a VA Gulf War examination in October 2006.  He reported being exposed to depleted uranium.  He reported having chronic fatigue, fever/chills, night sweats/hot flashes, dizziness, coughing, wheezing, sleep apnea, being easily awakened at night, genitourinary symptoms, diarrhea, fecal incontinence, joint pain, and psychiatric symptoms.  The Veteran stated that he had hot flashes causing sweating which was precipitated by hot weather.  Regarding the hot flashes, the examiner stated that there was no disease identified and that sweating was a normal mechanism to eliminate heat and cool the body.  Regarding the Veteran's symptom of coughing, he was diagnosed with bronchitis.  The examiner reiterated the prior examiner's finding that the Veteran's cough was characteristic of chronic tobacco abuse with cigarette smoking.  The Veteran was also diagnosed with diverticulosis and smoldering diverticulitis with diarrhea, arthritic changes of the shoulders, patellofemoral syndrome of the knees, tension headaches, eczema of the dorsal hands and forearms, onychomycosis of the nails, cervical degenerative spine disease, arthritic changes of the lumbar spine, and an acute urinary tract infection.  Urine uranium analysis found no evidence of significant uranium in the urine.  The examiner found no symptoms of radiation illness, and stated that he found that the Veteran did not have Gulf War Syndrome.

At a May 2012 VA examination, a physician found that the Veteran did not have a diagnosis of fibromyalgia.  The Veteran reported intermittent aches and pains, but the examiner did not find any symptoms attributable to fibromyalgia.  The examiner also did not find a current diagnosis of chronic fatigue syndrome.  The Veteran reported that he was being treated for sleep apnea, and he was generally active and building a shed on his property.  The examiner wrote that the Veteran did "NOT sleep an excessive number of hours."  He wrote that the Veteran was "as active as any other 62 year old man."  A chest X-ray showed no acute process of the lungs.  He wrote that the Veteran did not have an undiagnosed illness, a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, or a diagnosable chronic multi-system illness with a partially explained etiology.  He wrote that all of the Veteran's symptoms could "be explained by diseases with a clear and specific etiology and diagnosis," which included anxiety, sleep apnea, aging, deconditioning, and 45 years of smoking.  The examiner wrote that the Veteran's impairments and complaints were not caused by an exposure event in southwest Asia.  

This competent and probative medical evidence clearly shows that while the Veteran has many current disabilities, many of which have already been granted service connection, he does not have any symptoms which are attributable to an undiagnosed illness or an unexplained chronic multi-symptom illness.  The October 2006 VA examiner discussed all of the Veteran's many symptoms and diagnoses and how these diagnoses accounted for the symptoms displayed.  He found that the Veteran did not have any symptomatology that would fall under the category of a Gulf War syndrome illness.  The May 2012 VA examiner also found that the Veteran's symptoms could all be explained by diseases with a clear and specific etiology and diagnosis, and therefore he did not have an undiagnosed illness, a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, or a diagnosable chronic multi-system illness with a partially explained etiology.  The examiner specifically addressed the Veteran's assertions of having fibromyalgia or chronic fatigue, but found that the claimant did not meet the criteria for a diagnosis of either disease.

The only medical evidence which indicates that the Veteran may have an undiagnosed illness or a chronic multi-system illness is the evaluation submitted by the Veteran's nurse practitioner.  In November 2010, the nurse practitioner submitted a letter in which she reported reviewing the Veteran's service medical and treatment records and spoken to him about his medical history and symptomatology.  She wrote that she was aware of medical treatises that indicate that Gulf War veterans were exposed to unique environmental conditions and contaminants, and that it was at least as likely as not that the Veteran's service in the Middle East caused or contributed to his development of chronic irritable bowel syndrome, fibromyalgia, and undiagnosed illness.  She checked off or listed the following symptoms: abdominal pain, diarrhea, urgency of bowel movements, tenesmus, chronic pain in the left foot, knee, shoulders, and back; fatigue, skin tingling, muscle spasms, weakness in limbs, chronic sleep disturbance, memory problems, inability to multi-task, cognitive overload, diminished attention span at times, headaches, physical exhaustion, orthostatic intolerance, digestive disturbance, depression, respiratory problems, post-exertional malaise, unrefreshing sleep, skin rashes, sleep apnea, persistent coughing, hypertension, and atrial fibrillation.

The Board finds that the November 2010 nurse practitioner's letter holds very little probative value for this case.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444   (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The November 2010 nurse practitioner's letter attributes a large number of the Veteran's symptoms to an undiagnosed illness and fibromyalgia, without acknowledging in any way the appellant's long history of diagnoses and treatment for other diagnosed diseases, such as lumbar arthritis, carpal tunnel syndrome, sleep apnea, and a depressive disorder.  She also includes some of his diagnoses, such as atrial fibrillation, as if they are symptoms instead of diagnoses without any explanation or rationale for why she did so.  While she indicated that she had reviewed the Veteran's medical records, her failure to discuss any of his diagnoses and treatment greatly lessens the value of her opinion, as does her failure to explain in any way why the "unique" conditions in the Middle East would have led to the development of all of the Veteran's symptoms.  The Board finds that this medical opinion is greatly outweighed by the findings of the VA examiners, which are assigned far more probative weight. 

Regarding the Veteran's symptoms of shortness of breath and his assertion that he may have chronic obstructive pulmonary disease caused by exposure to asbestos, in addition to the findings of the October 2006 and May 2012 VA examiners, the Veteran's medical records clearly indicate that the claimant's shortness of breath symptoms are not due to asbestos exposure or chronic obstructive pulmonary disease, but are related to heart disease and smoking.  While the Veteran's VA treatment records sometimes note chronic obstructive pulmonary disease in the past medical history, at no time do his medical records show that he has ever been actually diagnosed with this disorder.  An August 2005 chest X-ray found evidence of prior granulomatous disease, but no current disease.  An April 2009 pulmonary function testing was normal, and found risk of future chronic obstructive pulmonary disease at one percent.  A February 2011 chest X-ray showed clear lungs and no acute or active disease.  In May 2011, he reported chest discomfort, dyspnea, and being short-winded with exertion.  May 2011 imaging also showed the lungs within normal limits.  He was diagnosed with atrial fibrillation, rapid ventricular response.  After starting on the heart medication Coumadin, he reported that his shortness of breath had improved.  The Veteran has also been diagnosed with coronary artery disease with atherosclerosis.  The May 2012 VA examination found no history of respiratory disorder.  There is therefore no evidence of a current diagnosis of chronic obstructive pulmonary disease or any respiratory symptoms that could be attributable to an undiagnosed illness or a medically unexplained chronic multi-symptom illness, as they have been attributed, by competent medical evidence, to heart disease, bronchitis, and residuals of tobacco abuse.

There are no further contrary medical opinions, and no competent medical evidence indicating that the Veteran's symptoms are due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Board has considered the Veteran's lay statements indicating that he believes his symptoms are related to environmental hazard exposure in the Middle East.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his symptoms relates to a complicated internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the testimony of lay witnesses must be weighed against the other evidence of record, and the Veteran's testimony regarding his symptoms and their similarity to his symptoms in service is found to carry less probative weight than that of a medical professional.  See Jandreau, 492 F.3d at 1376-77; Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The probative medical evidence of record indicates that the Veteran does not have any symptoms attributable to an undiagnosed illness, a medically unexplained chronic multi-symptom illness, fibromyalgia, or chronic fatigue syndrome.  The preponderance of the evidence is therefore against the claim for service connection for an undiagnosed illness due to chemical and other environmental hazard exposure in the Persian Gulf.  The appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Carpal Tunnel Syndrome

The Veteran contends that his right and left carpal tunnel syndrome warrants initial separate ratings higher than 10 percent.  At an August 2012 Decision Review Officer hearing the Veteran stated that he had problems gripping tools and has dropped them due to loss of strength in his hands.  He said that he had numbness in his hands, especially in his fingers.  His wife stated that he was even unable to open a bag of potato chips.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

The March 2013 VA examiner indicated that the nerves affected by carpal tunnel syndrome were the right and left median nerves.  Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild.  A 20 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is moderate.  A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  38 C.F.R. § 4.124a.

 The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence of record, and finds that throughout the period on appeal, the Veteran's right and left carpal tunnel syndrome has been no more than mild, and the 10 percent ratings assigned are appropriate.

At a September 2006 VA examination for Gulf War Syndrome, the Veteran's extremities were examined and found to be normal.  There was normal coordination and reflexes and no atrophy.  In October 2006, the Veteran was diagnosed with "very mild" median mononeuropathy at the wrists (carpal tunnel syndrome), although the electromyography values did not meet the diagnostic criteria at that time.

The Veteran attended an April 2010 VA examination of the peripheral nerves.  He reported numbness in his hands, specifically the thumb, index, and middle fingers.  An electrodiagnostic study was performed in May 2010 found right ulnar mononeuropathy at the elbow, and bilateral median mononeuropathy at both wrists, with mild to moderate demyelination consistent with bilateral carpal tunnel syndrome.  The Veteran was diagnosed with bilateral carpal tunnel syndrome, which was noted to cause significant effects on his occupation due to decreased manual dexterity.

At a July 2011 VA examination the Veteran reported having a poor grip and pain with flexion and extension of the wrist.  There was no ankylosis or gap between the finger and proximal crease of the hand, but there was impaired strength and dexterity of both hands.  Senses and reflexes were normal.  There was no muscle atrophy.

At a May 2012 examination, the Veteran reported having numbness in his fingers, but no pain and no need for wrist splints.  His condition was noted to be stable.  The examiner noted a history of numbness in the hands, but no weakness, paresthesias, or poor coordination.  There was no impaired strength or dexterity and no limitation of motion.  Reflexes and senses were normal.  There was no muscle atrophy.

In October 2013, the Veteran stated that he had numbness in his pinky and ring fingers and that it caused problems in grasping and picking things up.  The examiner found that there would be no effect on his employment ability.

At a March 2013 VA examination, the Veteran reported having numbness in all 10 fingers and occasional pain in his left thumb.  On examination, only three of the right fingertips were currently numb.  The examiner found that there was moderate intermittent pain in the left upper extremity and mild paresthesias/dysesthesias and numbness in both upper extremities.  There was normal strength in both wrists, as well as normal strength of grip and pinch (thumb to index finger).  There were no trophic changes.  The examiner found mild incomplete paralysis in both the right and left median nerves.  The examiner wrote that numbness in the hands could cause weak grip, and the condition would preclude heavy work with power tools.

The medical evidence indicates that the Veteran's right and left carpal tunnel syndrome is primarily manifested by numbness in his fingers, which affects his manual dexterity and at times weakens his grip.  At all examinations, the Veteran has been found to have normal reflexes and normal arm and hand strength.  Even the appellant has acknowledged that his numbness is intermittent and does not affect all fingers or the arms and hands beyond his fingers.  At no time has he been found to have any trophic changes, and he has always been noted to have no muscle atrophy or other physical abnormalities.  While the Board acknowledges the Veteran's subjective claim of decreased hand strength and dexterity when working with heavy tools, May 2012 and March 2013 VA examinations found strength testing to be normal.  Multiple examiners have described the Veteran's condition as "mild," and no medical professional has ever characterized carpal tunnel syndrome as being any more severe than "mild."

The Board has considered the Veteran's lay statements regarding having problems gripping and holding objects, as well as his wife's statements regarding the problems that he has with his hands.  The symptoms asserted in these statements are consistent with the 10 percent ratings currently assigned and are not found to be indicative of more severe symptomatology which would allow for a higher rating.  To the extent that the Veteran has testified that his symptomatology is "moderate" or "severe" and therefore warrants a higher rating, his testimony is found to carry less probative weight than that of the medical professionals who conducted his VA examinations.  See Jandreau, 492 F.3d at 1376-77; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's assertions that this condition has had a particular impact on his occupational functioning because his profession was working as a heavy equipment mechanic.  Consideration of whether this Veteran, based on his own particular experience and education, is unable to maintain gainful employment and could be entitlement to a total disability rating based on individual unemployability is addressed in the remand below.

The Board finds that the preponderance of the evidence indicates that the Veteran's right and left carpal tunnel syndrome has not manifested as "moderate" at any time during the period on appeal, and ratings higher than 10 percent for each upper extremity is not warranted.  The Board has again considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Diverticulosis and Diverticulitis

The Veteran contends that his diverticulosis and smoldering diverticulitis with diarrhea and history of H pylori warrants a rating higher than 30 percent.  The Veteran has been service connected for this condition since May 21, 2004, and the current claim on appeal was received on June 3, 2011.

At the August 2012 Decision Review Officer hearing, the Veteran reported having constant diarrhea.  The appellant stated that when he had to travel, he avoided eating in order to avoid needing the bathroom.  The Veteran stated in October 2013 that he had diarrhea, abdominal cramping, and stomach cramps.  He reported having feelings of urgency with using the toilet and a lack of control over his bowels.  He stated that he sometimes used the bathroom four or five times in a few hours.  The Veteran also stated that he had lost weight in the last year, despite not exercising or changing his diet.  The Veteran's wife has also written that he has constant diarrhea.

The Veteran's diverticulosis and smoldering diverticulitis with diarrhea and history of H pylori is rated under Diagnostic Code 7327, for diverticulitis.  38 C.F.R. § 4.114, Diagnostic Code 7327.  Diverticulitis should be rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323) depending upon the predominant disability picture.  See id.

Pursuant to Diagnostic Code 7319, a maximum schedular 30 percent disability rating is warranted for severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Pursuant to Diagnostic Code 7301, a 30 percent disability rating is warranted for moderately severe peritoneal adhesions resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.  A maximum schedular 50 percent disability rating is warranted for severe peritoneal adhesions resulting in definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptures appendix, perforated ulcer, or operation with drainage.  Id.  Additionally, a note to Diagnostic Code 7301 states that ratings for peritoneal adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id. 

Pursuant to Diagnostic Code 7323, a 30 percent disability rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, and health only fair during remissions.  Id.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2016). Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-7348 will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

The Board has reviewed all of the evidence and finds that the 30 percent rating currently assigned for the Veteran's diverticulosis and smoldering diverticulitis with diarrhea and history of H pylori is appropriate.

The Veteran's VA and private treatment records show frequent complaints of chronic diarrhea, with reports of diarrhea occurring between three and fifteen times a day.

At a July 2011 VA examination, the Veteran reported having chronic diarrhea and intermittent abdominal pain.  He reported having three bowel movements at night and three to five movements during the day, and that the stool was watery to soft and blood-stained.  He denied weight-loss, dizziness, or loss of appetite.  The Veteran did not have a history of nausea, indigestion, abdominal swelling, or jaundice.  The Veteran also attended a VA examination in May 2012.  He denied any pain, but reported frequent diarrhea, eight to ten times a day.  It affected his work by requiring him to be near a bathroom.

At a March 2013 VA examination, the Veteran reported having diarrhea off and on, sometimes with pain.  He denied requiring antibiotic treatment for several years, and had not been hospitalized for the condition.  The examiner noted that continuous medication was required for the condition, and that his primary symptom was diarrhea.  The examiner also noted that the Veteran had lost 10 pounds, attributable to the intestinal condition, but that he did not suffer from malnutrition or other general health effects.  The condition affected his ability to work, because he had to use the bathroom up to 10 times per day.

The Veteran's predominant symptomatology associated with his diverticulosis and diverticulitis is frequent, occasionally painful diarrhea.  Diverticulitis is to be rated under Diagnostic Codes 7319, 7301, or 7323, depending upon the predominant disability, and the Board finds that this clearly indicates that Diagnostic Code 7319 is the appropriate diagnostic code to apply, as these criteria relate to diarrhea and abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7327.  The Veteran has severe diarrhea and abdominal distress, and therefore has been assigned the maximum evaluation under this diagnostic code.

The Board has considered whether any other diagnostic code could be applied to the Veteran's disorder which would allow for any higher rating than 30 percent, but finds that it cannot.  The Veteran has not, at any time, been found to have peritoneal partial obstruction, colic distension, nausea, vomiting, a perforated ulcer, operative/traumatic/infectious process, or disturbance of motility, and therefore he cannot be assigned an evaluation under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7301.  Although the Veteran had lost approximately 10 pounds at the March 2013 examination, he has not been found to suffer from malnutrition at any time during the period on appeal and was noted by the March 2013 examiner to have had no malnutrition or other general health effects.  Therefore entitlement to a rating higher than 30 percent cannot be assigned under Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The Board also does not find that any other diagnostic codes under the Schedule of Ratings for the digestive system which could accurately be applied to the Veteran's predominant symptomatology to produce a common disability picture and which would allow for any rating higher than 30 percent.

The Board acknowledges the Veteran's lay reports of relevant observable symptomatology, including abdominal pain and very frequent diarrhea.  See Layno, 6 Vet. App. 465.  These lay statements are consistent with the medical evidence of record and the rating now assigned.  To the extent that the Veteran believes that a higher rating should be warranted, his assertions are outweighed by the more probative medical evidence of record and the findings of the VA examiners.

In sum, the preponderance of the evidence weighs against finding that the Veteran's diverticulosis and diverticulitis warrants a rating higher than 30 percent.  As the preponderance of evidence weighs against claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Dermatitis and Dermaphytosis

The Veteran's contends that his dermatitis and dermatophytosis warrants a compensable initial rating.  The Veteran has been assigned a noncompensable rating for his skin condition since May 21, 2004, and the current claim on appeal was received on June 3, 2011.

The Veteran testified at an August 2012 Decision Review Officer hearing that he had peeling of the skin on his hands and white spots and sores on his legs.  The Veteran stated at the October 2013 Board hearing that he had flare ups that can cause sores on his hands and legs and cause his hands to peel.  The rash was alleviated with Dibucane/Triamcinolone.  Two of the Veteran's work colleagues submitted statements that they had seen him come to work with sores on his arms and hands.

The Veteran's dermatitis and dermaphytosis is rated under Diagnostic Code 7806, for dermatitis or eczema.  Diagnostic Code 7806 assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or exposed areas, and requires no more than topical therapy during the past 12-month period.  A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent of the entire body or exposed areas; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned when the skin condition covers 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has reviewed the evidence of record, and finds that after resolving reasonable doubt in the Veteran's favor  that a 10 percent initial rating, but no higher, is warranted, effective June 3, 2011.

At an October 2006 VA examination, the Veteran had a rash on his hands and forearm with nail involvement.  He stated that he was given steroid cream when he was in the service and was given Lidex ointment by VA.  He reported that the condition was constant and caused itching.  The examiner wrote that the Veteran required daily, constant use of topical medication which was neither a corticosteroid nor an immunosuppressive.  It affected more than 5 percent but less than 20 percent of his exposed areas, and less than 5 percent of his total body.  The examiner diagnosed eczema of the dorsal hands and forearms and onychomycosis of the nails.

At a July 2011 VA examination, the Veteran reported having skin rash on his upper extremities.  The rash had currently resolved with some residual scars.  There were currently multiple well-healed skin rashes of eczema on the hands and arms.

At a May 2012 VA examination, the Veteran reported having a rash on his forearms, hands, and feet that flared up every two to three months.  He reported using cream to treat it.  Physical examination found discoloration on the forearms and hyperkeratosis lesions on the hands and feet.  

At a March 2013 VA examination, the examiner noted that the Veteran was treated with oral or topical medications, although the appellant was uncertain which medication.  The medication was used for six weeks or more, but not constantly.  The Veteran used cream twice a month on average, and usually had relief very quickly, but at times the skin remained peeled and tender for a couple weeks.  Physical examination found that the total area affected was less than five percent of the total body area and of the exposed skin area.  The condition affected his ability to work by causing his hands to be very tender when the skin peeled.

Based on the evidence of record and the appellant's own lay statements, the Board resolves reasonable doubt in the claimant's favor and finds that his symptoms more closely approximate the criteria for an initial 10 percent rating.  The October 2006 VA examiner indicated that the Veteran's skin condition affected more than 5 percent but less than 20 percent of his exposed areas.  This allows for a 10 percent rating.  Id.  The July 2011 and May 2012 VA examinations did not quantify the extent of the affected areas, but they did indicate that the Veteran had rashes on his hands, arms, and feet.  This is highly suggestive that the Veteran's skin condition covered at least five percent of his exposed areas during these periods as well, and photographs from February 2005 also suggest that more than five percent of the Veteran's exposed areas were affected by red rashes.  This indicates that the Veteran's condition, as well as can be determined, continued at this severity level into the period currently on appeal, June 3, 2011 to the present.  While the March 2013 VA examination found that the Veteran's affected area was less than five percent of his exposed areas, the Board has considered the Veteran's lay statements, which competently and credibly indicate that his skin condition is not always at a precisely consistent level of coverage on his skin, and therefore his condition may not have been at its maximum level of impact at the time of the examination.  Affording the Veteran the benefit of the doubt, a 10 percent initial rating is assigned for the entire period on appeal, June 3, 2011 to the present.

While the Veteran did testify at the 2010 Decision Review Officer hearing that he had a rash affecting 30 percent of his body, there is no medical evidence indicating that his condition has ever affected more than 20 percent of his entire body or exposed areas, allowing for a 30 percent rating.  This lay assertion is found to carry less weight than the medical evidence of record provided by competent and qualified medical professionals.  See Jandreau, 492 F.3d at 1376-77.  Although the Veteran uses daily skin cream, and at no time has the appellant been found to have used systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.; see also Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (July 14, 2017) (Diagnostic Code 7806 draws a distinction between topical therapy and systemic therapy, regardless of whether the topical therapy is shown to be a corticosteroid.).  A rating higher than 10 percent is therefore not warranted.

In sum, the Board affords the Veteran the benefit of the doubt and assigns him a 10 percent rating for dermatitis and dermaphytosis since June 3, 2011.  The preponderance of the evidence weighs against finding that a rating higher than 10 percent is warranted at any time during the period on appeal.  As the preponderance of evidence weighs against the assignment of any higher rating, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an undiagnosed illness, to include fibromyalgia and chronic fatigue syndrome, is denied.

Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome is denied.

Entitlement to an initial rating higher than 10 percent for left carpal tunnel syndrome is denied.

Entitlement to a rating higher than 30 percent for diverticulosis and smoldering diverticulitis with diarrhea and a history of H. pylori is denied.

Entitlement to a 10 percent rating, but no higher, for dermatitis and dermaphytosis, effective June 3, 2011, is granted, subject to the rules governing the payment of monetary benefits.


REMAND

Tension Headaches

At his October 2013 hearing the Veteran testified that at his VA examination he did not acknowledge needing to rest and lie down in a dark room with minimal noise when he has headaches.  He testified that he had a constant pain in his head as well as headache flare ups three times a month that require lying down for three to four hours.  The Veteran was last afforded a VA examination in March 2013, at which the examiner indicated that the Veteran did not have any prostrating attacks of headaches.  Because the Veteran has indicated that this examination was not accurately representative of the severity of his tension headache disorder, the Board will afford the Veteran an opportunity to attend a new VA examination to better determine the current severity of his disability.

Sleep Apnea

The Veteran claims that his sleep apnea began during his second period of active duty service.  The Veteran stated in October 2013 that he started snoring in service and had to be moved to a more secluded area because his snoring and getting up at night disturbed other soldiers.  The Veteran also reported having recently received a private evaluation of this disorder.  The Veteran's wife stated that while the Veteran snored before his latest period of active duty service, it had increased in severity when returned.  Several of the Veteran's service colleagues signed a statement indicating that from 2003-2004, during the night, the Veteran was either snoring or he was up going to the bathroom.  The Veteran's service treatment records also show that on his post-deployment survey, he reported feeling still feeling tired after sleeping.

His private treatment records show that he was diagnosed with sleep apnea in April 2007 after reporting snoring, excessive daytime sleepiness, and fatigue.  The Veteran has written that he was first diagnosed in August 2006.

The Veteran's former attorney submitted argument that sleep apnea may be secondary to environmental and uranium exposure in the Middle East.

The Veteran has therefore submitted evidence indicating that some of his sleep apnea symptomatology may have begun while he was on active duty, but he has not yet been afforded a VA examination to address the onset and etiology of this disorder.  Additionally, the Veteran reported getting a private sleep apnea evaluation in 2013, and he should be requested to submit any more recent private medical records pertaining to sleep apnea, or to submit authorization for VA to obtain these records.

Depressive Disorder and Anxiety Disorder

The Veteran contends that his depressive disorder and anxiety disorder warrant an initial rating higher than 50 percent.  In October 2013, the Veteran testified that he gets upset often, causing him to leave the house until he calms down.  He stated that his temper caused problems between him and his family members, that he was forgetful, and that he avoided going anywhere.  He stated that he loses his temper two or three times a week, and could stay angry until the next day, but that he has not yet been physically violent with anyone.  He also reported thinking about suicide when he had flare ups of anger.  The appellant's wife stated that the Veteran would get angry and yell at his grandson, and that the symptoms had been getting "worse and worse" since they moved in July of the previous year.  At the August 2012 Decision Review Officer hearing, the Veteran also discussed having difficulty maintaining his personal hygiene and having suicidal thoughts.  He stated that his son had taken all of the weapons out of the house.

Because the Veteran has asserted that his symptoms have worsened since his last VA examination in March 2013, and has indicated that he has symptomatology that is more severe than that shown at the last VA examination, the Board remands this issue in order to afford the Veteran a new VA examination to assess the current severity of his condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Lumbar arthritis and lower extremity radiculopathy

The Veteran contends that higher initial ratings are warranted for his service-connected lumbar arthritis and left lower extremity radiculopathy, and that service connection should be granted for right leg radiculopathy.  The Veteran testified in October 2013 that he had sharp pain in his hips and down his legs.  He stated that he had trouble bending over and had frequent back pain and a locking sensation.  The Veteran also stated in October 2013 that he had pain in his right leg and hip and was receiving treatment for it at the Huntington VA Medical Center.

The Veteran's VA treatment records show that he has frequently complained of back pain and has received occasional sacroiliac injections to help with back pain.  The Veteran's VA medical history includes chronic left and right radiculopathy.

At a March 2013 VA examination, he reported having sharp pain with some movement, as well as pain in the right hip area.  The March 2013 VA examiner did not, however, find any symptomatology in the Veteran's right lower extremity.  The examiner found mild incomplete paralysis in the left sciatic nerve, but a normal right sciatic nerve.  It noted that a September 2010 electromyographic study had shown normal results in the right lower extremity.  The examiner did not further address the Veteran's VA diagnosis of right radiculopathy or his complaints of pain his right hip and leg.

When evaluating a spinal disorder, any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code, and in this case, the issues relating to the Veteran's lumbar spine and both right and left leg neurological symptoms are all currently on appeal.  See 38 C.F.R. § 4.71a, Note (1) (2016).  The Board finds that these issues are intertwined, and that the issue of whether the Veteran has any right leg neurological symptoms associated with his lumbar arthritis should be remanded in order to obtain a new VA examination and opinion that will address all of the Veteran's claimed symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  In addition, the Veteran has alleged that he has flare ups in his low back and legs, and an attempt should be made to assess the severity of these disorders when such a flare up occurs.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); but see Voerth v. West, 13 Vet. App. 117 (1999).

Total Disability Rating Based on Individual Unemployability

The Veteran also contends that he is entitlement to a total disability rating based on individual unemployability.  The Veteran testified in October 2013 that he asked his employer to lay him off in 2011.  He stated that he used to repair large vehicles and other heavy equipment, but that he was unable to hold the small screws with his fingers or grip tools, such as a screwdriver or wrench.  He reported problems with frequent bending over and standing on hard surfaces.  He said that due to pain, he sometimes had to lie down on the couch in his boss's office.  He also reported anger issues with his coworkers that caused problems at work, and that he continued to have problems when he tried working at a restaurant.  He also stated that he did not have the knowledge to work in an office or with a computer, and that he has pain when he had to sit for long periods of time.  He has reported that he last worked in May 2011.

A decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until the other remanded issues have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to his claims, to specifically include any more recent treatment for sleep apnea.

2. Obtain all outstanding, pertinent VA treatment records from since March 2017.  If any records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter schedule the Veteran for a VA examination to determine the current severity of his service-connected tension headaches.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

4. After competing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is to address the following:

a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during his active duty service from February 2003 to May 2004?  The examiner is to specifically address the Veteran's reports that he while in service, he was moved to a secluded location to sleep because his snoring and frequent waking was bothering the other soldiers and the statements from the Veteran's fellow soldiers stating that the Veteran snored and frequently got up to use the bathroom during service.  The examiner must discuss the Veteran's post-deployment survey, completed while still on active duty, in which he indicated that he still felt tired after sleeping.

b) Is it at least as likely as not that sleep apnea has been caused or aggravated by any event during his military service, including exposure to Gulf War environmental hazards?  Please discuss the Veteran's assertions that while in the Middle East, he was exposed to insecticides, depleted uranium, and other chemicals.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5. After competing directives one and two schedule the Veteran for a VA examination to determine the current severity of his depressive and anxiety disorders not otherwise specified.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner should specifically address the Veteran's reports of having suicidal ideation and possible intermittent inability to maintain personal hygiene.

The examiner must also address the degree of any social and industrial impairment resulting from the appellant's depressive disorder and anxiety disorder, to include the impact on his occupational functioning.

6. After competing directives one and two schedule the Veteran for a VA examination to determine the current severity of his lumbar arthritis and left lower extremity radiculopathy, and to determine the current nature and etiology of any diagnosed right lower extremity radiculopathy.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examiner should then:

a) Conduct range of motion testing of the spine, specifically noting whether upon repetitive motion or during flare ups, there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement.  It is noted that the Veteran has reported having flare ups of low back and hip pain.

The examiner is to specifically test the range of active motion, passive motion, weight-bearing motion, and nonweight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

b) The examiner should identify any neurological pathology in the right or left leg, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

c) If no neurological pathology associated with lumbar arthritis is found in the right leg, the examiner should discuss the diagnosis and etiology of the Veteran's complaints of right leg pain, and state whether it is as likely as not that any right leg symptoms were caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar arthritis.

d) The examiner must address the degree of any social and industrial impairment due to lumbar arthritis and any neurological pathology, including lower extremity radiculopathy.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

7. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


